J   -S80029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA               1   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

RAYMOND ROBERT DAVIS

                         Appellant                  No. 284 MDA 2016


            Appeal from the PCRA Order entered January 13, 2016
              In the Court of Common Pleas of Luzerne County
              Criminal Division at No: CP-40-CR-0002292-2010

BEFORE:     LAZARUS, STABILE, and RANSOM, JJ.

JUDGMENT ORDER BY STABILE, J.:                 FILED FEBRUARY 28, 2017

        Appellant, Raymond Robert Davis, appeals from the January 13, 2016

order entered in the Court of Common Pleas of Luzerne County ("PCRA

court"), denying his petition for collateral relief pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Appellant argues

the PCRA court erred in not finding   Alleynel applicable to   his case.2   We




1 Alleyne v. United States, 133 S.Ct 2151 (2013). In Alleyne, the U.S.
Supreme Court held that any fact increasing the mandatory minimum
sentence for a crime is considered an element of the crime to be submitted
to the factfinder and found beyond a reasonable doubt.

2 Appellant also argues that counsel was ineffective for failing to pursue a
claim under Alleyne. Because of our disposition on the first claim, we will
not address the ineffective assistance claim.
J   -S80029-16



agree.    Accordingly, we reverse the order denying PCRA relief, vacate the

judgment, and remand for resentencing.

        The underlying facts are not in dispute3 and the PCRA court adequately

summarized the procedural history in its January 13, 2016 opinion.4 On the

applicability of Alleyne, the PCRA court determined that Appellant's instant

PCRA     petition was timely, but that he was not entitled to relief under

Alleyne because "at the time Alleyne was decided, [Appellant]'s direct
appeal had ended." PCRA Court Opinion, 1/13/16, at 16 (emphasis added).

We disagree.

        Following   a   breakdown in the court's operation, the PCRA court stayed

the filing of Appellant's second PCRA petition.5 An Appellant "should not be

precluded    from       appellate review    based   on    what was,      in   effect,   an

administrative breakdown on the part of the trial court." Commonwealth

v.    Leatherby,        116 A.3d 73,   79   (Pa.     Super.   2015);      see   also
Commonwealth v. Parlante, 823 A.2d 927, 929                 (Pa. Super. 2003) (a trial

court's misstatement of the appeal period constituted             a   breakdown in the



3
  For detailed information about the facts of the case, see our decision on
direct appeal. Commonwealth v. Davis, No. 911 MDA 2012, unpublished
memorandum at 1-8 (Pa. Super. filed March 12, 2013).
4   See PCRA Court Opinion, 1/13/16, at 1-2
5
  The PCRA court improperly stayed the proceedings on the second PCRA
petition under the mistaken belief that a stay would preserve the timeliness
of the petition.


                                           -2
J   -S80029-16



court's operation)).       It      is   undisputed that Appellant was sentenced to    a

mandatory minimum based on the weight of the drugs in contravention to

Alleyne. Moreover, the Commonwealth concedes that this matter should                 be

remanded for resentencing.                See Commonwealth's letter to the Superior

Court Prothonotary dated                September 9, 2016 (citing Commonwealth v.

Ruiz, 131 A.2d 54, 60 (Pa. Super. 2015).                 Therefore, we conclude that

Appellant   is   entitled to   a   remand for resentencing without application of any

unlawful mandatory minimum.

        Order     reversed;        judgment of sentence vacated;       remanded      for

resentencing. Jurisdiction relinquished.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 2/28/2017




                                               -3